DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8,11-15,17,21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher et al (U.S. Pub. # 2006/0009201, newly cited)  in vies of McAndrews et al (U.S.Pub. # 2009/0067368, of the record).
            Regarding claims 1, 11,  21, Gallagher et al disclose user device (128 of figs. 2,3,4);comprising: at least one non-transitory computer readable media configured to store: first instructions for implementing a first software controller configured to directly interface with a first transport medium that is a plain old telephone service (see POT in 
            Regarding claims 2,12, McAndrews et al disclose wherein the priority order is based on an availability of each of the first transport medium and the second transport medium, a cost to send, receive, or participate in communication sessions for each of the first transport medium and the second transport medium, and preferences of a user of the user device (406-412 of fig. 4,para. 0021, 0042).  
           Regarding claims 3,13, McAndrews et al disclose wherein the device is associated with a contact stored in the user device, the contact including contact identification data, and the request, upon which selection of the first software controller is based, includes the contact identification data (214 of fig. 2).  
          Regarding claims 4,14, McAndrews et al disclose wherein the contact identification data comprise one or more of the following: an identification number, a username, a phone number, and an email address (para. 0024).  
          Regarding claims 5,15, McAndrews et al disclose wherein the operations further comprise: in response to the request, determine an availability of the first transport medium and the second transport medium; and create the priority order among the first transport medium and the second transport medium based on the determined availability of the first transport medium and the second transport medium (406-412 of fig. 4,para. 0021,0042).
          Regarding claims 8, McAndrews et al disclose wherein the operations further comprise: direct first audio obtained during the communication session from the first transport medium to a second device configured to broadcast the first audio; and direct second audio obtained during the communication session to the first transport medium for sending the second audio over the first transport medium to the device (para. 0021).  
        Regarding claim 17, McAndrews et al disclose wherein the device is associated with a contact, the contact including contact identification data, and the request, upon which selection of the first software controller is based, includes the contact identification data (214,208-216 of fig. 2).  
          Regarding claims 22,25,26, Gallagher et al disclose  wherein the operations further comprise: obtain a second request to establish a second communication session with a second device; in response to the second request, select the second software controller based on the second request and the priority order among the first transport medium and the second transport medium; direct the second software controller to establish the communication session based on the request through the second transport medium; and establish, by execution of the second instructions to implement the second software controller, the second communication session with the second device through the second transport medium (paras. 0011, 0050,058 disclose the transport medium such as POT (PSTN) or VOIP (TCP/IP, broadband) is selected based on the user request (input) and the cost). 
        Regarding claims 23,24, Gallagher et al disclose  wherein the device is the same as the second device (128 of figs. 1-3).  


Allowable Subject Matter
Claims 10,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,8,11-15,17,21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416